Citation Nr: 1716014	
Decision Date: 05/11/17    Archive Date: 05/22/17

DOCKET NO.  10-01 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for a hiatal hernia disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Baker, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1980 to May 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

This matter was previously remanded by the Board in September 2014 and April 2016 for further development.  The matter now returns to the Board for appellate review.  

The issue of whether new and material evidence had been received to reopen a previously denied claim of entitlement to service connection for human immunodeficiency virus was denied in an April 2016 Board decision.  The issue is therefore no longer before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that the issue on appeal must be remanded for further development before a decision may be made on the merits.

In an April 2016 Board remand, the Board directed the RO to provide the Veteran with a VA examination to determine the current severity of his service-connected hiatal hernia.  Specifically, for the purpose of obtaining an adequate examination, the Board directed the VA examiner to "specifically state whether the Veteran's symptoms include persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation; substernal or arm or shoulder pain; vomiting; material weight loss; or hematemesis or melena with moderate anemia."  Further, the VA examiner was directed to "provide an opinion as to the severity of any symptomatology noted above, specifically an opinion as to whether such symptomatology is productive of severe or considerable impairment of health."

The May 2016 VA examiner listed the Veteran's symptoms, to include pain in the arm and shoulder, regurgitation, reflux, nausea, and vomiting.  The VA examiner did not indicate the severity of the Veteran's regurgitation and arm and shoulder pain.  The examiner did not comment on whether the Veteran's symptomatology is productive of severe or considerable impairment of health.  Further, the examiner gave a list of current symptoms, but did not explicitly state whether the Veteran had all of the specific symptoms pursuant to the April 2016 Board remand.  Thus the examination is inadequate, and does not comply with the remand directives of the April 2016 Board remand.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stegall v. West, 11 Vet. App. 268 (1998).  Therefore, the matter must be remanded to comply with the prior remand directives for obtaining an adequate examination.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a new VA examination to determine the current severity of his service-connected hiatal hernia.  The record, including a copy of this Remand, must be made available to the examiner for review, and the examination report should reflect such a review was accomplished.  Any electronic records should also be reviewed and this review should be noted in the report.  All indicated studies should be performed, and all findings set forth in detail.  After reviewing the record, examining the Veteran, and performing any medically indicated testing, the examiner should describe the symptomatology associated with the Veteran's service-connected hiatal hernia.  The examiner should specifically state:

(a) Whether the Veteran's symptoms include: pain, vomiting, persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation; substernal or arm or shoulder pain; vomiting; material weight loss; or hematemesis or melena with moderate anemia.  The examiner should specifically address each symptom listed above.

(b) The severity and frequency of the symptomatology noted above.

(c) Whether the severity of the symptomatology noted above is, individually or in combination, productive of severe or considerable impairment of health. 

A complete rationale must be provided for all opinions expressed.

2.  After completion of the above, review the expanded record, including any evidence entered since the last supplemental statement of the case, and readjudicate the issue on appeal.  If any benefit sought remains denied, furnish the Veteran and his representative with a supplemental statement of the case.  A reasonable period should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




